Name: Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products
 Type: Regulation
 Subject Matter: animal product;  EU finance
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 373 / 25 COMMISSION REGULATION (EEC) No 3944 / 87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 1 ) , and in particular the second subparagraph of Article 15(1 ) thereof, Whereas the tariff nomenclature resulting from the application of Regulation (EEC ) No 2759 / 75 which forms part of the Common Customs Tariff has been amended by Regulation (EEC ) No 3906./ 87 in accordance with Regulation (EEC ) No 2658 / 87 ; whereas , as a consequence , it is necessary to express the descriptions of goods and tariff heading numbers which appear in the present Regulation according to the terms of the combined nomenclature based on the harmonized system ; Whereas , for ease of administration , Regulation (EEC) No 3602 / 82 should be repealed and all rules on coefficients for pigmeat products should be combined in one Regulation in which should be inserted , for the purpose of clarity , the definition of pig carcases resulting from Article 3a of Council Regulation (EEC ) No 2764 / 75 ( 5 ), as last amended by Regulation (EEC ) No 1475 / 86 ( 6 ); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat , Having regard to Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 2 ), as last amended by Regulation (EEC) No 3906 / 87 ( 3 ), and in particular Article 10 (4 ) thereof, HAS ADOPTED THIS REGULATION: Whereas , as regards the products listed in Article 1 ( 1 ) ( a ) and (b ) of Regulation (EEC) No 2759 / 75 , other than pig carcases , the levy is to be derived from the levy on pig carcases on the basis of a coefficient expressing the ratio in the Community between the prices for such products and the price for pig carcases ; Article 1 1 . The coefficients expressing the ratio referred to in Article 10 ( 1 ) of Regulation (EEC ) No 2759 / 75 are hereby fixed as shown in Annex I. 2 . The coefficients expressing the ratio referred to in Article 10 ( 2 ) ( a ) of Regulation (EEC) No 2759 / 75 are hereby fixed as shown in Annex II . Whereas , as regards the products listed in Article 1 ( 1 ) ( c ) of Regulation (EEC) No 2759 /75 , the levy is made up of two components , one of which is to be derived from the levy on pig carcases on the basis of a coefficient expressing the ratio in the Community between the prices for such products and the price of pig carcases ; Whereas the coefficients for calculating levies on pigmeat products other than pig carcases were established by Commission Regulation (EEC ) No 3602 / 82 ( 4 ); Article 2 1 . The following expressions shall have the meanings hereunder assigned to them: ( a ) 'Carcases or half-carcases',! for the purposes of subheadings 0203 11 10 and 0203 21 10 of the combined nomenclature : slaughtered pigs in the form of carcases or half-carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed . Half-carcases are derived from whole carcases by division through the centre of each cervical , dorsal , lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic Whereas , from 1 January 1988 , there is established by Regulation (EEC) No 2658 / 87 a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; 0 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 370 , 30 . 12 . 1987 , p . 11 . ( 4 ) OJ No L 376 , 31 . 12 . 1982 , p . 23 . ( 5 ) OJ No L 282 , 1 . 11 . 1975 , p. 21 . ( 6 ) OJ No L 133 , 21 . 5 . 1986 , p. 39 . No L 373 / 26 Official Journal of the European Communities 31 . 12 . 87 ( ij ) 'Three-quarter sides', for the purposes of subheading 0210 19 20 of the combined nomenclature : the bacon side without the fore-end , whether or not boned . ( k ) 'Middles', for the purposes of subheading 0210 19 20 of the combined nomenclature : the bacon side without the ham and the fore-end , whether or not boned . The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles . 2 . The parts of the cuts defined in paragraph 1 (b ), ( c ), (d ) and ( e ) fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts . If the cuts falling within subheadings 0210 1111 and 0210 11 19 as well as 0210 11 31,0210 11 39,0210 19 30 and 0210 19 60 of the combined nomenclature are derived from a bacon side .from which the bones indicated under paragraph 1 ( g ) have already been removed , the lines of cutting shall follow those defined under paragraph 1 (b ), ( c ) and (d ) accordingly ; in any case , these cuts or parts thereof shall contain bones . symphysis . These carcases and half-carcases may be with or without head , feet , flare fat , kidneys , tail or diaphragm. Half-carcases may be with or without spinal cord , brain or tongue . Carcases and half-carcases of sows may be with or without udders (mammary glands ). ( b ) 'Hams' ( legs ), for the purposes of subheadings 0203 12 11,0203 22 11,0210 11 lland0210 11 31 of the combined nomenclature : the posterior ( caudal ) part of the half-carcase including bones , with or without foot , shank , rind or subcutaneous fat . The ham (leg ) is separated from the rest of the half-carcase so that it includes , at most , the last lumbar vertebra . (c ) 'Fore-ends', for the purposes of subheadings 0203 19 11 , 0203 29 11 , 0210 19 30 and 0210 19 60 of the combined nomenclature : the anterior ( cranial ) part of the half carcase without the head , including bones , with or without foot , shank , rind or subcutaneous fat . The fore-end is separated from the rest of the half-carcase so that it includes , at most , the fifth dorsal vertebra . The upper (dorsal ) part of the fore-end , whether or not containing the blade-bone and attached muscles , ( neck-end in fresh or collar in salted condition ), is considered a cut of the loin , when it is separated from the lower (ventral ) part of the fore-end , at most by a cut just below the vertebral column . ( d ) 'Shoulders', for the purposes of subheadings 0203 12 19 , 0203 22 19 , 0210 11 19 and 0210 11 39 of the combined nomenclature : the lower part of the fore-end whether or not containing the blade-bone and attached muscles , including bones , with or without foot , shank , rind or subcutaneous fat . The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder . ( e ) 'Loins', for the purposes of subheadings 0203 19 13 , 0203 29 13 , 0210 19 40 and 0210 19 70 of the combined nomenclature : the upper part of the half-carcase , extending from the first cervical vertebra to the caudal vertebrae , including bones , with or without the tenderloin , blade-bone , subcutaneous fat or rind . The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column . ( f) 'Bellies', for the purposes of subheadings 0203 19 15 , 0203 29 15 , 0210 12 11 and 0210 12 19 of the combined nomenclature : the lower part of the half-carcase situated between the ham (leg ) and the shoulder , commonly known as 'streaky', with or without bones , but with the rind and the subcutaneous fat . (g) 'Bacon sides', for the purposes of subheading 0210 19 10 of the combined nomenclature : the pig half-carcase without the head , cheek , chap , feet , tail , flare fat , kidney , tenderloin , blade-bone , sternum, vertebral column , pelvic bone and diaphragm. ( h ) 'Spencers', for the purposes of subheading 0210 19 10 of the combined nomenclature : the bacon side without the ham , whether or not boned . 3 . Subheadings 0206 30 31,0206 49 91 and 0210 90 39 of the combined nomenclature , shall include , in particular , heads or halves of heads of domestic swine , with or without the brains , cheeks or tongues , and parts thereof. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium . The cheeks , snouts and ears as well as the meat attached to the head , particularly to the rear part ( including the chaps ), are considered parts of heads . The boneless meat of the fore-end ( including the jowl ) fall within subheadings 0203 19 55 , 0203 29 55 , 0210 19 51 or 0210 19 81 as the case may be . 4 . For the purposes of subheadings 0209 00 11 and 0209 00 19 of the combined nomenclature , 'subcutaneous pig fat' shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it , irrespective of the part of the pig from which it comes ; in any case , the weight of the fatty tissue shall exceed the weight of the rind . Those subheadings also include subcutaneous pig fat from which the rind has been removed . 5 . For the purposes of subheadings 0210 11 31 , 0210 11 39 , 0210 12 19 and 0210 19 60 to 0210 19 89 of the combined nomenclature , products in which the water / protein ratio in the meat (nitrogen content x 6,25 ) is 2,8 or less shall be considered as 'dried or smoked'. The nitrogen content shall be determined according to ISO method 937-1978 . 31 . 12 . 87 Official Journal of the European Communities No L 373 / 27 6 . For the purposes of subheadings 1602 41 10 , 1602 42 10 and 1602 49 11 to 1602 49 15 of the combined nomenclature , the expression 'parts thereof applies only to prepared or preserved meat which , due to the size and the characteristics of the coherent muscle tissue , is identifiable as having been obtained from hams , shoulders , loins , or collars of domestic swine , as the case may be . Article 3 Regulation (EEC ) No 3602 / 82 is hereby repealed . Article 4 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 12 . 87No L 373 / 28 Official Journal of the European Communities ANNEX I Coefficients for calculating the levies on products mentioned in Article 10 ( 1 ) of Regulation (EEC) No 2759 / 75 GN code Description Coefficients 0103 ex 0103 91 0103 91 10 ex 0103 92 0103 92 11 0103 92 19 0203 ex 0203 11 0203 11 10 ex 0203 12 0203 12 11 0203 12 19 ex 0203 19 0203 19 11 0203 19 13 0203 19 15 . 0203 19 55 0203 19 59 ex 0203 21 0203 21 10 ex 0203 22 0203 22 11 0203 22 19 ex 0203 29 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 ex 0206 30 Live swine :  Other :   Weighing less than 50 kg :    Domestic species   Weighing 50 kg or more :    Domestic species :     Sows having farrowed at least once , of a weight of not less than 160 kg     Other Meat of swine , fresh , chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof , with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky ) and parts thereof  -   Other :      Boneless      Other  Frozen :   Carcases and half-carcases :    Of domestic swine   Hams ( legs ), shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Legs and parts thereof     Shoulders and parts thereof   Other :    Of domestic swine :     Fore-ends and parts thereof     Loins and parts thereof     Bellies ( streaky ) and parts thereof     Other :      Boneless      Other Edible offal of bovine animals , swine , sheep , goats , horses , asses , mules or hinnies , fresh , chilled or frozen :  Of swine , fresh or chilled :   Other :    Of domestic swine : 0,769 0,654 0,769 1,00 1,45 1,12 1,12 1,62 0,87 1,62 1,62 1,00 1,45 1,12 1,12 1,62 0,87 1,62 1,62 No L 373 / 2931 . 12 . 87 Official Journal of the European Communities CN code Description Coefficients 1,21 0,88 1,21 0,88 0,40 0,44 0,24     Livers     Other  Of swine , frozen :   Livers :    Other :     Of domestic swine   Other :    Other :     Of domestic swine Pig fat free of lean meat and poultry fat (not rendered), fresh , chilled , frozen , salted , in brine , dried or smoked :  Subcutaneous pig fat :   Fresh , chilled , frozen , salted or in brine   Dried or smoked  Pig fat , other than subcutaneous Meat and edible meat offal , salted , in brine , dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine :   Hams , shoulders and cuts (parts ) thereof, with bone in :    Of domestic swine :     Salted or in brine :      Hams and parts thereof      Shoulders and parts thereof     Dried or smoked :      Hams and parts thereof      Shoulders and parts thereof   Bellies ( streaky ) and cuts (parts ) thereof:    Of domestic swine :     Salted or in brine     Dried or smoked   Other :    Of domestic swine :     Salted or in brine :      Bacon sides or spencers      Three-quarter sides or middles      Fore-ends and parts thereof      Loins and parts thereof   -   Other :       Boneless       Other     Dried or smoked :      Fore-ends and parts thereof      Loins and parts thereof      Other :       Boneless       Other 0206 30 21 0206 30 31 ex 0206 41 0206 41 91 ex 0206 49 0206 49 91 0209 00 0209 00 11 0209 00 19 0209 00 30 0210 ex 0210 11 0210 11 11 0210 11 19 0201 11 31 0210 11 39 ex 0210 12 0210 12 11 0210 12 19 ex 0210 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 1,45 1,12 2,82 2,22 0,87 1,45 1,28 1,40 1,12 1,62 1,62 1,62 2,22 2,79 2,82 2,82 No L 373 / 30 Official Journal of the European Communities 31 . 12 . 87 CN code Description Coefficients ex 0210 90 0210 90 31 0210 90 39 1501 00 1501 00 11 1501 00 19  Other , including edible flours and meals of meat or meat offal : Offal :    Of domestic swine :     Livers  - - - Other Lard ; other pig fat and poultry fat , rendered , whether or not pressed or solvent-extracted :  Lard and other pig fat :   For industrial uses other than the manufacture of foodstuffs for human consumption ( J )   Other 1,21 0,88 0,32 0,32 t 1 ) Entry within this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 373 / 31 ANNEX II Coefficients for calculating the levies on products mentioned in Article 10 (2 ) ( a ) of Regulation (EEC) No 2759 / 75 CN code Description Coefficients 1601 00 1601 00 10 1601 00 91 1601 00 99 1602 1602 10 00 ex 1602 20 1602 20 90 ex 1602 41 1602 41 10 ex 1602 42 1602 42 10 ex 1602 49 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 ex 1602 90 1602 90 10 1602 90 51 1902 ex 1902 20 1902 20 30 Sausages and similar products , of meat , meat offal or blood ; food preparations based on these products :  Of liver  Other ( J ):   Sausages , dry or for spreading , uncooked  - Other Other prepared or preserved meat , meat offal or blood :  Homogenized preparations  Of liver of any animal :  - Other  Of swine :   Hams and cuts (parts ) thereof:    Of domestic swine   Shoulders and cuts ( parts ) thereof:    Of domestic swine   Other , including mixtures :    Of domestic swine :     Containing , by weight , 80% or more of meat or meat offal , of any kind , including fats of any kind or origin :      Loins (excluding collars ) and parts thereof, including mixtures of loins and hams      Collars and parts thereof, including mixtures of collars and shoulders      Other mixtures containing hams , shoulders , loins or collars , and parts thereof      Other     Containing , by weight , 40 % or more but less than 80 % ofmeat or meat offal , of any kind , including fats of any kind or origin     Containing by weight less than 40% ofmeat or meat offal , of any kind , including fats of any kind or origin  Other , including preparations of blood of any animal :   Preparations of blood of any animal   Other :    Other :     Containing meat or meat offal of domestic swine Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared :  Stuffed pasta , whether or not cooked or otherwise prepared :   Containing more than 20 % by weight of sausages and the like , of meat and meat offal of any kind , including fats of any kind or origin 1,40 2,35 1,60 1,12 1,30 2,45 2,05 2,45 2,05 2,05 1,35 1,12 0,67 1,30 1,35 0,67 ( 1 ) The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight , i.e. after deduction of the weight of the liquid .